                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF GEORGIA
                               MACON DIVISION


KHALILAH A. SHAREEF, heir apparent for
deceased WILLIAM LINDY REID,

        Plaintiff,
                                                          CIVIL ACTION NO.
v.
                                                           5:19-cv-00483-TES
SECRETARY OF VETERANS AFFAIRS, et
al.,

         Defendants.


                                            ORDER



        Proceeding pro se, Plaintiff Khalilah A. Shareef filed this lawsuit alleging, inter

 alia, violations of the Fair Debt Collection Practices Act, 15 U.S.C. § 1692, et seq.

 (“FDCPA”). See, e.g., [Doc. 4 at p. 2]. Before the Court is Plaintiff’s Application to

 Proceed in District Court Without Prepaying Fees or Costs [Doc. 2] in which she seeks

 leave to file the above-captioned lawsuit in forma pauperis. As discussed in greater detail

 below, the Court GRANTS her request to proceed in forma pauperis but DISMISSES her

 Amended Complaint [Doc. 4] without prejudice as frivolous because as a Chapter 7

 debtor, she does not have standing to bring this lawsuit.

        Federal law allows the Court to waive payment of a filing fee if a plaintiff’s

 application indicates an inability to pay. 28 U.S.C. § 1915. A plaintiff’s application is

 sufficient to warrant a waiver of the filing fee if it “represents that the litigant, because
of [her] poverty, is unable to pay for the court fees and costs, and to support and

provide necessities for [herself] and [her] dependents.” Martinez v. Kristi Kleaners, Inc.,

364 F.3d 1305, 1307 (11th Cir. 2004).

       Upon review of Plaintiff’s Application, her form indicates that her monthly

expenses consist of utility bills in the amount of $240, that she has no rent or mortgage

obligation, and that she owns a home valued at $91,800. [Doc. 2 at pp. 3–4]. However,

the Court also notes that Plaintiff “filed bankruptcy [on November 4, 2019,] because of

hardship.” [Id. at p. 5]. Although she fails to indicate “how” as instructed on the Court’s

form, Plaintiff represents that she expects a major change to her monthly income or

expenses within the next 12 months. [Id.]. She also states that she does not expect to

spend any money for expenses or attorney fees in conjunction with this lawsuit. [Id.].

Based on her Application, the Court finds that Plaintiff is nonetheless unable to pay the

costs of commencing this action in her current financial state. Therefore, the Court

GRANTS Plaintiff’s Application to Proceed in District Court Without Prepaying Fees or

Costs [Doc. 2]

       If a district court allows a plaintiff to proceed in forma paurperis, it is obligated to

proceed with a screening of that plaintiff’s complaint to ensure that it states a claim for

which relief may be granted. Pursuant to 28 U.S.C. § 1915, “the court shall dismiss the

case at any time if the court determines that” a plaintiff’s allegation of poverty is untrue,

the action is frivolous or malicious or fails to state a claim on which relief may be



                                               2
granted, or seeks monetary relief against a defendant who is immune from such relief.

28 U.S.C. § 1915(e)(2)(B)(i)–(iii).

       Pertinent to this case, the Court verified that Plaintiff did, in fact, file a voluntary

bankruptcy petition under Chapter 7 on November 4, 2019. In re Khalilah An-Nura

Shareef, Ch. 7 Case No. 19-52084 (Bankr. M.D. Ga. Nov. 4, 2019), ECF No. 1. When a

debtor files a Chapter 7 petition, her assets (subject to certain exemptions) are

immediately transferred to a bankruptcy estate, and the Chapter 7 trustee is responsible

for selling the property in the estate and distributing the proceeds to creditors. 11 U.S.C.

§§ 541(a)(1), 704(a)(1), 726; see also Slater v. United States Steel Corp., 871 F.3d 1174, 1179–

80 (11th Cir. 2017).

       Irrespective of the fact that Plaintiff does not state in her Amended Complaint

when the named-Defendants violated the relevant portions of the FDCPA, whatever

violations they committed, if any, ostensibly occurred prior to the filing of her Chapter

7 bankruptcy petition. Thus, any potential recovery from those claims would be

deemed prepetition assets that would go to pay her creditors from the underlying

Chapter 7 case. Cf. In re Lauer, No. 3:17-bk-1199-JAF, 2018 WL 7017734, at *2 (Bankr.

M.D. Fla. Jan. 12, 2018) (finding that recovery on purely state common law tort claims

would be a prepetition asset). And finally, because these claims are considered

prepetition assets, Plaintiff forfeits whatever recovery she may receive from them to the

bankruptcy estate, and only the Chapter 7 trustee has standing to pursue this civil legal



                                                3
claim unless the trustee abandons the asset and returns the claim to the possession and

control of Plaintiff. Slater, 871 F.3d at 1179 (citing Parker v. Wendy’s Int’l, Inc., 365 F.3d

1268, 1272 (11th Cir. 2004)). Accordingly, Plaintiff has no standing to bring this suit, and

the Court DISMISSES it as frivolous. Plaintiff’s Motion for Preliminary Injunction

[Doc. 1] and her Amended Motion for Preliminary Injunction [Doc. 4] are DENIED as

moot.

        SO ORDERED, this 17th day of December, 2019.

                                             S/ Tilman E. Self, III
                                             TILMAN E. SELF, III, JUDGE
                                             UNITED STATES DISTRICT COURT




                                                4
